Citation Nr: 1647306	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.  

2. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1989 to March 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2008 and December 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The RO last adjudicated these claims in a July 2013 supplemental statement of the case.  Since that time, additional VA treatment records have been associated with the claims file.  However, in December 2016, the Veteran submitted a waiver of RO consideration of the additional evidence and/or records which were submitted to the Board.  Therefore, the Board can proceed.  


FINDINGS OF FACT

1. The Veteran's right knee disability is not related to service or secondary to a service-connected disability.  

2. The Veteran's left knee disability is not related to service or secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2015).

2. The criteria for service connection for a left knee disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letters in August 2008 and September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations of his claimed bilateral knee disabilities in October 2009 and October 2012.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran avers service connection for bilateral knee disabilities; specifically, averring in his January 2013 substantive appeal that his service-connected pes planus and left ankle disability cause his bilateral knee disabilities.  He states his  service-connected disabilities cause him to fall several times per month and injure his knees.     

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

Service treatment records are silent for any complaints or treatment of a bilateral knee disability.  

Post-service records reflect that the Veteran underwent a right knee arthroscopy with partial medial and lateral meniscectomy and right knee anterior cruciate ligament (ACL) reconstruction with allograft posterior tibial tendon in June 2008. 

In August 2009 VA physician Dr. M.S.C. submitted a statement noting, "it is apparent that it is more likely than not that his knee (both knees) condition for which he has required surgery (June 2008) is a direct result of his pes planus condition and left ankle injury" [sic]. 

The Veteran was afforded a VA examination in October 2009, in which he reported he had left ankle surgery in 1992, started having left knee pain and swelling around July 2008, and started having right knee pain in August 2008 following a fall.  Physical examination revealed no left ankle instability and normal gait.  The examiner diagnosed the Veteran with right knee status post ACL repair and left knee chronic strain and opined that the Veteran's bilateral knee disabilities were not caused by or a result of his service-connected bilateral flat feet and status post-surgical repair of the left Achilles tendon tear.  The examiner explained that the Veteran's flat feet disability was asymptomatic with use of corrective shoes and while the Veteran reported persistent left ankle pain, he still ambulated with normal gait.  Also, there was no medical explanation to relate those service-connected conditions to his current bilateral knee disabilities.  

An October 2010 magnetic resonance imaging (MRI) of the right knee revealed stable appearing exam of what may be undersurface tears of both medial and lateral menisci, stable appearing anterior cruciate ligament repair, and stable chondromalacia patella with degenerative changes in the medial compartment that appear to be stable.  MRI of the left knee revealed significant tear of the posterior horn of the medial meniscus and degenerative changes in the anterior cruciate ligament.  (See Virtual VA, Capri, 10/14/10, pg. 3-4).  

VA physician Dr. M.S.C. submitted another statement in November 2010 that the "Veteran's bilateral knee disabilities are more likely than not due to or a result of his service connected bilateral flat feet and status post-surgical repair of left Achilles tendon tear and due to no other possible etiology."  

November 2011 VA general examination notes the Veteran reported injuring his left knee after falling in 2006 after walking into the house, and falling in the house in June 2008 and injuring his right knee.  Examination of the Veteran's flat feet and left ankle found the Veteran ambulated with slow, but normal gait.    

An April 2012 VA addendum medical opinion notes the Veteran's mild pes planus symptoms were completely relieved by orthotic devices, such that it rendered his service-connected pes planus condition asymptomatic.  

A VA addendum medical opinion was obtained in October 2012, in which the examiner opined that the Veteran's right knee status post ACL repair and left knee chronic strain was less likely than not proximately due to or the result of his service-connected bilateral flat feet and/or surgical repair of his left Achilles tendon tear.  The examiner explained that the Veteran had documented bilateral pes planus and chronic left ankle pain, but had no evidence of grossly impaired or abnormal gait.  Right and left knee symptoms onset ten plus years after discharge, each associated with a fall injury.  "This examiner is not able to provide medical or physiologic rationale that will support this Veteran's mild pes planus or S/P surgical repair of L Achilles tendon tear as causal factors to his current bilateral knee conditions" [sic]. 

A May 2013 VA treatment record notes the Veteran had degenerative joint disease of the knees.  (See Virtual VA, Capri, 5/7/13, pg. 13).  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claims.  

Initially, as the record does not reflect that the Veteran was diagnosed with arthritis to a compensable degree within one year of separation from active duty, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.  

While the Board recognizes the Veteran's assertions that he currently has a bilateral knee disability related to service or secondary to his service-connected disabilities, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a bilateral knee disability.  

The Board acknowledges August 2009 and November 2010 statements from VA physician Dr. M.S.C. found the Veteran's bilateral knee disabilities were related to his service-connected pes planus and left ankle disabilities.  However, as the physician does not provide a rationale, his opinions were merely conclusory.  A bare conclusion, even by a medical professional, has little probative value.  That is especially so here, where the negative opinions, discussed below, gave a rationale that was consistent with the Veteran's medical history.   

The Board finds the October 2009 and October 2012 VA examiners' opinions to be of great probative value because the conclusions are supported by medical rationale and are consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The Board finds there is no competent, credible, or persuasive medical evidence of record to refute these opinions.   As noted, the positive opinion was a conclusion unsupported by any discussion of how the service-connected disabilities caused the knee conditions in light of the fact that the Veteran's gait is normal.  His VA treatment records do show he reports a history of falling, but there is no indication the falls are because of his pes planus or his left ankle condition.  While the Veteran states it is because of "imbalance" in his feet, no medical professional has concluded such, and, to the contrary, the medical evidence states his pes planus condition is asymptomatic with use of inserts.  He has also reported he falls because his left ankle "gives out," but no physical evaluation has shown instability of the ankle.  Therefore, the Veteran's explanations for why he falls are simply not consistent with the medical evidence as to the severity of his service-connected conditions.

In sum, the Board finds the elements of service connection for a bilateral knee disability has not been met.  Accordingly, service connection for the claimed disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Service connection for a right knee disability, to include as secondary to a service-connected disability, is denied. 

Service connection for a left knee disability, to include as secondary to a service-connected disability, is denied



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


